UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7334


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT KOGER, a/k/a Rick Thompson, a/k/a John Stern,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:14-cr-00018-LO-1)


Submitted: February 17, 2022                                 Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Koger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Koger appeals the district court’s order denying his petition for a writ of

error coram nobis, pursuant to 28 U.S.C. § 1651(a), and his motions to unseal and for

discovery. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Koger, No. 1:14-cr-

00018-LO-1 (E.D. Va. filed Aug. 31, 2021 & entered Sept. 1, 2021). We grant Koger’s

motions to exceed page limitations and to seal his informal brief, and we dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2